 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    J.J., by and through his guardian ad              No. 2:19-cv-01404-KJM-DB
      litem and parent, TYLER A.,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      ROCKLIN UNIFIED SCHOOL
15    DISTRICT,
16                       Defendant.
17

18

19                  This case initially came before the court on a joint petition for approval of a

20   minor’s compromise. ECF No. 1. On August 26, 2019, plaintiff filed a properly noticed motion

21   for approval of a minor’s compromise. Mot., ECF No. 7. The motion is unopposed. The court

22   submitted the motion without oral argument and resolves it here. ECF No. 10.

23   I.     BACKGROUND

24                  Plaintiff J.J. is an eleven-year-old boy with an intellectual disability, who qualifies

25   for special education under the Individuals With Disabilities Act (IDEA), 20 U.S.C. § 1400 et

26   seq. Mot. at 3. Plaintiff’s educational rights are held by his parent, Tyler A., who has been

27   appointed his guardian ad litem in this case. ECF No. 8.

28
                                                        1
 1                  On January 23, 2019 plaintiff filed an administrative claim against defendant
 2   Rocklin School District (the “District”) before the California Office of Administrative Hearings
 3   (“OAH”). Id. (citing OAH Case No. 2019010877); Mot., Ex. 1, ECF No. 1-1 (“Administrative
 4   Claim”). The administrative claim alleged defendant violated the IDEA by “failing to adequately
 5   assess J.J. in all areas of suspected disability and failing to offer and provide him with a free
 6   appropriate public education.” Mot. at 3.
 7                  Plaintiff also served the District with two Claims for Damages, dated January 24,
 8   2019, Mot., Ex. 2, ECF No 7-2, and April 17, 2019, Mot., Ex. 3, ECF No. 7-3. Plaintiff notified
 9   the District he intended to pursue claims for damages from physical and psychological injuries
10   arising out of an incident in plaintiff’s public school classroom on September 17, 2018, in which
11   plaintiff reportedly fell over a partition in the classroom, scratching his arm. Mot. at 3–4. That
12   night, he suffered a grand mal seizure. Id. The next day, the principal informed plaintiff’s
13   guardian “there may have been some physical blocking” by the teacher, causing plaintiff’s fall.
14   Id. Three instructional aides present during the incident reported that the teacher restrained
15   plaintiff for approximately thirty minutes in an effort to force him to pick up a snack he had
16   dropped. Id. The aides reported that plaintiff “became visibly upset, pulled down his pants, and
17   attempted to escape through the mats, breaking a PVC pipe [used as a partition in the classroom]
18   and scratching his arm.” Id.
19                  Additionally, the Claims for Damages alleged plaintiff suffered physical and
20   emotional injuries caused by the District’s alleged practice of restraining plaintiff using a piece of
21   adaptive equipment generally intended to provide postural support for students with low muscle
22   tone. Id. Plaintiff alleged the District improperly restrained plaintiff using this equipment to
23   control his off-task behaviors in the classroom. Id. at 4.
24                  Before plaintiff filed a complaint before this court, the parties engaged in
25   settlement negotiations. On June 24, 2019, the parties settled plaintiff’s potential IDEA claims
26   only (the “IDEA Settlement”), and the settlement was contingent on (1) settlement of plaintiff’s
27   non-IDEA claims through June 21, 2019; (2) approval by the District’s governing board; and
28
                                                         2
 1   (3) this court’s approval of the settlement. Mot. at 5; id., Ex. 4, ECF No. 7-4 (IDEA Settlement).
 2   Two days later, the parties finalized a settlement resolving plaintiff’s non-IDEA claims arising
 3   out of the acts or omissions alleged in plaintiff’s Claims for Damages (the “Civil Settlement”).
 4   Mot. at 5; id., Ex. 5, ECF No. 7-5 (Civil Settlement). According to the parties, plaintiff’s
 5   potential non-IDEA claims included claims under section 504 of the Rehabilitation Act of 1973
 6   (“Section 504”), Title II of the Americans with Disabilities Act (“ADA”), the Fourth
 7   Amendment, and California’s Unruh and Bane Acts. Mot. at 3.
 8   II.    THE SETTLEMENT
 9                  The IDEA Settlement, Ex. 41, provides:
10          1.       The District will fund independent educational evaluations in the areas of:
11                  a.        Psychoeducation;
12                  b.        Alternative/Augmentative Communication (“AAC”);
13                  c.        Physical therapy;
14                  d.        Speech and language;
15                  e.        Occupational therapy; and
16                  f.        Assistive technology;
17          2.       The District will amend J.J.’s Individual Education Plan (“IEP”) to indicate that
18                   he will receive support from a one-to-one trained aide throughout his school day,
19                   include information from a recent independent functional behavior assessment,
20                   and increase behavior support;
21          3.       The District will work with the independent board certified behavior analyst to
22                   revise J.J.’s IEP goals and behavior intervention plan during the summer of
23                   2019;2
24

25
            1
              The court notes plaintiff appears to have inadvertently included an additional page 7 of
26   Exhibit 4, which is unreadable. See Civil Settlement at 9. The court disregards this unreadable,
     duplicate page.
27          2
              Even though this date has passed, the court assumes this condition and all other
28   conditions with dates that have passed have been met.
                                                          3
 1          4.      The District will fund consultation with private providers in the areas of assistive
 2                  technology, alternative/augmentative communication, and behavior during the fall
 3                  of 2019;
 4          5.      The District will fund additional services in the areas of speech and language
 5                  therapy, physical therapy, occupational therapy, and behavior support, through
 6                  October 2019, when the independent educational evaluations specified above
 7                  should be completed and reviewed at an IEP meeting to determine J.J.’s
 8                  prospective needs;
 9          6.      The District will establish a compensatory education fund in the amount of
10                  $25,000, to be accessible for educationally related services and/or assessments
11                  through August 31, 2024;
12          7.      The District will pay plaintiff’s attorneys’ fees incurred in the administrative
13                  proceeding in “an amount not to exceed” $20,000;
14          8.      Plaintiff shall release and discharge the District from any and all claims,
15                  demands, and causes of action arising under the IDEA only, through the date of
16                  execution of the Agreement, June 24, 2019;
17   The Civil Settlement, Ex. 5, provides:
18          9.      The District agrees to pay $375,000.00 to Plaintiff’s attorney-client trust account at
19                  Ruderman & Knox, LLP, within thirty days of court approval; and
20          10.     Plaintiff releases all past and present non-IDEA claims arising from the acts or
21                  omissions of the District alleged in the Claims for Damages dated January 24,
22                  2019 and April 17, 2019.
23   ////
24   ////
25   ////
26   ////
27   ////
28   ////
                                                       4
 1                   In sum, plaintiff requests the court approve the distribution of settlement funds as
 2   follows:
 3          1.       Payment of costs in the amount of $825.97;
 4          2.       Payment of fees to Ruderman & Knox in the amount of $93,543.61;
 5          3.       Funding of a special needs trust created for the benefit of J.J. in the amount of
 6                   $280,630.52; and
 7          4.       Payment of fees from J.J.’s portion of the proceeds, as necessary for an estate
 8                   planning attorney to establish the trust, not to exceed $4,500.3
 9   Mot. at 9–10.
10   III.   LEGAL STANDARD
11                   District courts have a duty to protect the interests of minor or incompetent
12   litigants. See Fed. R. Civ. P. 17(c)(2) (requiring court “appoint a guardian ad litem—or issue
13   another appropriate order—to protect a minor or incompetent person who is unrepresented in an
14   action”). This special duty requires a district court to “conduct its own inquiry to determine
15   whether the settlement serves the best interests of the minor.” Robidoux v. Rosengren, 638 F.3d
16   1177, 1181 (9th Cir. 2011) (quoting Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978));
17   see also E.D. Cal. L. R. 202(b) (“No claim by or against a minor or incompetent person may be
18   settled or compromised absent an order by the Court approving the settlement or compromise.”).
19                   The Ninth Circuit instructs district courts to “limit the scope of their review to the
20   question of whether the net amount distributed to each minor plaintiff in the settlement is fair and
21   reasonable, in light of the facts of the case, the minor’s specific claim, and recovery in similar
22
            3
23             The original settlement submitted to the court did not include a cap on the amount of
     J.J.’s portion of the proceeds that could be used for an estate planning attorney to establish the
24   trust. See Mot. at 9. Concerned by this, the court issued an order directing the parties to file a
     further stipulation explaining why no cap is necessary or, if the court determines a cap is required,
25   what that cap should be. ECF No. 12. In response, the parties filed a stipulation stating that the
     total legal fees actually incurred by the attorney who prepared a special needs trust for J.J. were
26   $3,988.50 pus a $435.00 filing fee. ECF No. 14 at 2. Therefore, the parties stipulated that the
27   fees and costs necessary for an estate planning attorney to establish a special needs trust “would
     be reasonably capped at $4,500.” Id. Satisfied with this stipulation, the court includes the cap
28   here in its description of the settlement.
                                                         5
 1   cases.” Robidoux, 638 F.3d at 1181–82. This requires the court to “evaluate the fairness of each
 2   minor plaintiff's net recovery without regard to the proportion of the total settlement value
 3   designated for adult co-plaintiffs or plaintiffs’ counsel—whose interests the district court has no
 4   special duty to safeguard.” Id. at 1182.
 5   IV.     DISCUSSION
 6                  The court determines that the proposed settlement is fair and reasonable to the
 7   minor plaintiff. Plaintiff’s injuries appear to be primarily emotional and psychological in nature.
 8   If this matter were to proceed to trial, the minor plaintiff would face the challenge of proving “the
 9   nature, extent, and causation of the injuries sustained.” Mot. at 8. In light of this obstacle, and
10   other issues of proof, this settlement presents a fair and reasonable compromise.
11                  Further, review of recovery in similar cases confirms the settlement is reasonable.
12   See Robidoux, 638 F.3d at 1182. For example, in Hugunin v. Rocklin Unified Sch. Dist., 2:15-cv-
13   00939-MCE-DB (E.D. Cal. Mar. 22, 2018), the court approved settlements ranging from
14   $202,677.95 to $1,013,916.85 for autistic students subjected to repeated verbal and physical
15   abuse by their teacher. See id. ECF Nos. 1 (Compl.), 59, 160–62 (orders approving settlements).
16   Similarly, in Beecham v. Roseville City School District, No. 2:15-cv-01022-KJM-EFB, 2018 WL
17   6524267 (E.D. Cal. Dec. 12, 2018), this court approved settlement amounts ranging from
18   $251,089.76 to $599,490.77 for disabled minors subjected to “severe physical, verbal, and
19   emotional abuse” by a teacher over three months, including “hitting, slapping, pinching, pushing,
20   yelling and pulling by the hair or ears.” Id. at *1–2. Plaintiff’s net recovery here of $280,630.52
21   is within the recovery range of these similar actions, suggesting the settlement is fair and
22   reasonable. Moreover, it appears fair and reasonable that plaintiff’s recovery is on the lower end
23   of this range, given that the allegations are somewhat less egregious than those in Hugunin and
24   Beecham, which each involved repeated instances of physical abuse from teachers.
25                  Furthermore, the attorneys’ fees rate of 25 percent of the settlement proceeds is in
26   line with previous settlements approved in this district. See Mitchell v. Riverstone Residential
27   Grp., No. Civ. S-11-2202 LKK/CKD, 2013 WL 1680641, at *2 (E.D. Cal. Apr. 17, 2013) (“It has
28   been the practice in the Eastern District of California to consider 25% of the recovery as the
                                                        6
 1   benchmark for attorney fees in contingency cases for minors, subject to a showing of good cause
 2   to exceed that rate.”); see also Castillo v. Cty. of Los Angeles, No. CV 14-07702-BRO (EX), 2017
 3   WL 5172172, at *5 (C.D. Cal. Jan. 6, 2017) (approving award of 25 percent of settlement
 4   amount). Accordingly, this element of the settlement is also fair and reasonable.
 5   V.     CONCLUSION
 6                  The court finds the proposed settlement serves the best interests of the minor
 7   plaintiff. Accordingly, the court GRANTS the motion to approve the settlement agreements, ECF
 8   No. 7. The proposed settlement agreements, as they are described in Exhibits 3 and 4 to the
 9   parties’ motion, are hereby approved, and the distribution of settlement funds shall be as follows:
10                  1.     Payment of costs in the amount of $825.97;
11                  2.     Payment of fees to Ruderman & Knox in the amount of $93,543.61;
12                  3.     Funding of a special needs trust created for the benefit of J.J. in the amount
13                         of $280,630.52; and
14                  4.     Payment of fees from J.J.’s portion of the proceeds, as necessary for an
15                         estate planning attorney to establish the trust, not to exceed $4,500.
16                  IT IS SO ORDERED.
17   DATED: January 22, 2020.
18

19

20

21

22

23

24

25

26

27

28
                                                       7
